                      Case1:16-cv-04240-AJN
                      Case 1:18-cv-04338-AJN Document
                                             Document146
                                                      89 Filed
                                                         Filed12/07/20
                                                               12/08/20 Page
                                                                        Page11of
                                                                               of22




                                                                                                   12/8/2020


                                               THE CITY OF NEW YORK
                                                                                                      LAURA C. WILLIAMS
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                                      Assistant Corporation Counsel
                                                                                                         Phone: (212) 356-2435
                                                  100 CHURCH STREET
                                                                                                          lawillia@law.nyc.gov
                                                  NEW YORK, NY 10007




                                                                       December 7, 2020

        By ECF
        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
                                                                                               12/8/2020
        40 Foley Square
        New York, New York 10007

                          Re:   Lawtone-Bowles, et al. v. City of New York, Case No. 16-cv-04240-AJN
                                Bookman, et al. v. City of New York, Case No. 1:18-cv-04338-AJN

        Dear Judge Nathan:                                                                             6225'(5('
                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the Cityy of New York,, attorneyy for Defendant in the above-referenced
        actions. 1 I write,, on behalf of the pparties,, to respectfully
                                                               p       y request
                                                                           q     an extension of the deadline to
        file their Joint Pretrial Report from December 14, 2020 to January 13, 2021. The parties
        previously requested, and the Court granted, extensions of time from June 15, 2020 to September
        14, 2020 (Lawtone-Bowles, ECF Doc. No. 130, Bookman, ECF Doc. No. 71) and from
        September 14, 2020 to December 14, 2020 (Lawtone-Bowles, ECF Doc. No. 137, Bookman,
        ECF Doc. No. 78) to file their Joint Pretrial Report.

                        The parties continue to engage in continuing good faith negotiations concerning
        the potential resolution of this case and, to this end, they have attended two pre-settlement
        conference calls before Magistrate Judge Wang on September 9, 2020 and December 2, 2020,
        and will attend a third on December 8, 2020. In light of this, and given our progress made to
        date, the parties make this request to allow for additional time to negotiate possible settlement
        and thereby seek to resolve this case without a trial.




        1
         Pursuant to the Court’s Orders of June 26, 2020, these actions will be tried together. See
        Lawtone-Bowles, ECF Doc. No. 132; Bookman, ECF Doc. No. 73.
       Case1:16-cv-04240-AJN
       Case 1:18-cv-04338-AJN Document
                              Document146
                                       89 Filed
                                          Filed12/07/20
                                                12/08/20 Page
                                                         Page22of
                                                                of22




            Thank you for your consideration of this matter.

                                                        Respectfully Submitted,

                                                        _________/s/________________
                                                        Laura C. Williams
                                                        Assistant Corporation Counsel


cc:   By ECF
      All Counsel of Record




                                           -2-
